Collins, Judge,
concurs in the foregoing dissenting opinion,
*379FINDINGS of Fact
1. During all or part of the claim period involved in this case (May 13, 1962 to April 6, 1966), each of the plaintiffs was a classified civil service employee (Grade GS-3 or 4) at the Lenwood Division of the Veterans Administration Hospital, Augusta, Georgia, serving either as a Nursing Assistant or as a Physical Therapy Assistant.
2. By their joint petition filed May 13, 1968, plaintiffs seek to recover overtime compensation pursuant to the provisions of the Federal Employees Pay Act of 1945, 59 Stat. 295, 296, as amended, 68 Stat. 1109 (1954), 5 U.S.C. § 911 (1964).
3. Upon the stipulation of the parties, and with the approval of the trial commissioner, the trial of this case was limited to the issues of law and fact relating to the right of plaintiffs to recover, reserving the determination of the amounts of recovery, if any, for further proceedings.
4. At all relevant times the Lenwood Division of the subject VA facilities was a neuropsychiatric hospital. The patients were mentally disturbed, and some were also stricken with tuberculosis or other serious ailments requiring surgical or special medical treatment. They presented unusual behavior problems by the nature of their illness, such as extreme depression to the point of self-harm, acute panic, actively homicidal tendencies and extreme restlessness.
When injuries occurred to a patient, an investigation was conducted by the hospital authorities to determine responsibility.
5. During the claim period, the following plaintiffs were Nursing Assistants:
Boykin W. Bates (1)
Nathan J. Cook (2)
George J. DeVitt (3)
Gus Irby (5)
Bobert E. L. Ivey (6)
Claude E. Pennington (8)
Ban J. Bice (9)
Irby F. Stanford, Jr. (10)
Gordon B. Stewart (11)
James B. Woodward (12)
Plaintiffs Earnest B. Holley (4) and Bobby C. Jones (7) were Physical Therapy Assistants.
6.During the claim period, plaintiffs who were Nursing Assistants worked variously on three shifts, with each subject to periodic rotation from one shift to another.
*380The three shifts were 7:00 a.m. to 3:30 p.m., 3:30 p.m. to 12 midnight, and 12 midnight to 8:00 a.m.
With respect to the two 8½-hour shifts, an off-duty lunch period of ½ hour was provided. With respect to the 12 midnight to 8:00 a.m. shift, the Nursing Assistants were permitted to consume food while on duty observing the patients in the wards of the hospital.
During the overlap of 1 hour between the 12 midnight to 8:00 a.m. and the 7:00 a.m. to 3:30 p.m. shifts, the Nursing Assistants of the prior shift engaged in serving breakfast to patients, while those of the succeeding shift were in part assigned duties relating to daytime operations.
7. During the claim period, plaintiffs who were Physical Therapy Assistants worked only one shift, i.e., from 8:00 a.m. to 4:30 p.m., with ½ hour off duty for lunch.
8. Plaintiffs who were Nursing Assistants received their daily assignments from and were subject to the supervision of the head nurse of their ward and of the other professional nurses assigned to the ward. Their principal duties were to observe, guide and assist the patients assigned to their care and to accomplish some treatment of the patients under the supervision of the physicians and professional nurses. They served as team members with the doctors and nurses to plan the treatment of and to treat the patients assigned to their care.
9. Plaintiffs who were Physical Therapy Assistants worked in various therapy rooms and clinics throughout the hospital, not on the wards. Under the direction of a physical therapy supervisor, such employees provided to patients physical therapy treatments of various types.
10. During the claim period, all plaintiffs as Nursing Assistants or Physical Therapy Assistants were required by existing hospital regulations to wear Government-issued uniforms in the performance of their official duties. Such uniforms consisted of white jackets, or shirts, and white trousers, furnished to plaintiffs by the hospital without charge and laundered and repaired at Government expense. They were liberally starched in the laundering process at the hospital.
The above-mentioned hospital regulations were signed and issued by Dr. E. P. Brannon, the Hospital Director, or by *381Mr. Donald Cowley, the Assistant Hospital Director, by direction of the Hospital Director.
They required employees who received the uniforms to account for the same, and instructed plaintiffs and other employees that such uniforms were to be worn only while on duty. It was specifically provided that under no circumstances would employees be permitted to wear such uniforms to and from work.
As of April 6,1966, the hospital regulations were amended by memorandum signed and issued by Dr. Brannon as the Hospital Director, to permit plaintiffs and other employees to wear such uniforms to and from work, and such date marks the end of the claim period in this case.
11. To implement the uniform regulations, each plaintiff was provided with a locker in the basement of one of the hospital buildings, and on each of his working days was required to go to his locker, remove his civilian clothing, and change into the Government-issued uniform prior to the start of his scheduled shift. After the end of each shift, each plaintiff had to return to his locker and remove the uniform and change into his civilian clothes. Clean uniforms were regularly provided by the hospital.
12. Mis. Laura W. Fitzsimmons was Chief, Nursing Service, Lenwood Division of the Veterans Administration Hospital, Augusta, Georgia, from October 1947 until the spring of 1960. Toward the end of her period of service, there had been accidents or injuries to patients, concerning which there were conflicts between oncoming and outgoing shifts of Nursing Assistants as to when such injuries had occurred, thus complicating the hospital’s program of investigating the cause of any injury sustained by a patient.
Dr. Tighe, who was deceased by the time of the trial of this case on December 10 and 11, 1969, was the Hospital Director in 1960. He then instructed Mrs. Fitzsimmons to issue a memorandum to the effect that all Nursing Assistants were to report in uniform 15 minutes before the scheduled start of their shifts, and that the oncoming Nursing Assistants and those ending their duty hours would make rounds jointly to inspect the patients on the wards. Mrs. Fitzsimmons prepared such a memorandum, issued it to the various head *382nurses of tbe wards, and caused tbe same to be posted on tbe bulletin boards in tbe various wards of tbe hospital.
13. On February 28,1962, tbe Hospital Director, wbo was Dr. E. P. Brannon, previously mentioned in finding 10, issued written instructions to all employees, commented that there had been apparent laxity of employees in their adherence to the established duty hours, and in that respect stated:
* * * Strict conformity to the scheduled hours of duty and the authorized period granted for eating purposes must be a mandatory requirement. All employees should be at their respective areas sufficiently in advance of the scheduled duty hours to commence work at the scheduled time. * * *
14. Plaintiffs who were Nursing Assistants reasonably understood, from the instructions issued by Dr. Brannon, as implemented by directions issued by supervisory personnel, and in accordance with long-standing practice, of which Dr. Brannon must have been aware, that they were required to report, and in fact they did report throughout the claim period, in uniform to their assigned wards in advance of the scheduled start of their assigned shifts. During such pre-shift period, each of the oncoming Nursing Assistants signed the personnel roster of his ward, reported to the assigned head nurse who briefed him on any problem or unusual circumstance existing on the ward, received his assignments for the shift and proceeded with other oncoming Nursing Assistants to conduct with the outgoing Nursing Assistants a tour of observation of the patients and inspection of the security of locks and window grills on the ward.
The responsibility for patient count, as distinguished from the other duties described in this finding, was regularly assigned by the head nurse of the ward to one of the oncoming and one of the outgoing Nursing Assistants, who during the pre-shift activities by visual observation and by check-list accounted for all patients assigned to the ward.
15. Plaintiffs who were Physical Therapy Assistants also reasonably understood that they were required to report, and throughout the claim period, they did report in uniform to their physical therapy supervisors in advance of the scheduled start of their shifts. During such pre-shift period, each Physical Therapy Assistant received his instructions and *383assignments for the shift from his physical therapy supervisor. The reasonable inference is that the Hospital Director was aware of such practices at all relevant times.
16. From all of the evidence in this case, it is found that throughout the claim period, each plaintiff who was a Nursing Assistant was required to spend 25 minutes per shift, and each plaintiff who was a Physical Therapy Assistant was required to spend 15 minutes per shift, in the pre-shift and post-shift changing into and out of his uniform and in the performance of the pre-shift duties described in findings 14 and 15. Such time was in excess of the 8 hours of duty performed by each plaintiff on his shift. Each plaintiff worked five shifts per week.
Plaintiffs have never been paid by defendant for the time spent in changing into and out of uniforms and in the performance of the pre-shift duties.
17. During the claim period, the pertinent chain of responsibility, or inverse order of authority, was from the Nursing Assistants through levels of registered nurse positions, i.e., ward nurse, 'head ward nurse, unit supervisor, Assistant Chief and Chief, Nursing Service, to the Chief of Staff, who was a doctor, to the Assistant Hospital Director and Hospital Director.
18. Whenever a Nursing Assistant failed to report on his assigned ward in uniform in time to engage in pre-shift activities, his head nurse admonished him and requested an explanation as to why he was late.
During the claim period, and prior thereto, plaintiffs generally voiced objections to their head nurse or supervisor concerning the requirements for reporting in uniform to perform duties in advance of the scheduled start of their shifts, and the response was generally in substance that such requirements were those of the Hospital Director whose authority was not to be questioned.
19. During the pretrial procedures in this case, plaintiffs by letter to the previously assigned trial commissioner of this court suggested that among other matters, the following be made the subject of pretrial stipulation:
2. The names and positions of supervisory personnel who were duly authorized by regulation or otherwise during the period from June, 1962 through December, *3841965 officially to order or approve overtime for Nursing Assistants at the hospital.
In response to such letter, defendant by letter advised plaintiffs among other matters, that individuals authorized to approve overtime during the claim period were Mr. Donald Cowley and Dr. E. P. Brannon.
Dr. Brannon and Mr. Cowley were respectively the Hospital Director and Assistant Hospital Director of subject hospital throughout the claim period, and are the same persons who signed and issued the regulations and instructions mentioned in findings 10 and 13.
Both plaintiffs’ letter and defendant’s letter were received in evidence without objection at the pretrial conference, as shown by the previously assigned commissioner’s Memorandum Be Pretrial Conference, filed August 6,1969.
During the course of the trial of this case, held December 10 and 11, 1969, at Augusta, Georgia, defendant’s assigned attorney conceded, when plaintiffs’ attorney was undertaking to prove authority of local personnel of the subject hospital, that it was stipulated that Dr. Brannon and Mr. Cowley had the authority to order and approve overtime during the claim period at subject hospital. Such concession was made near the outset of the trial and also during the second day of trial procedures. Neither Dr. Brannon nor Mr. Cowley was called as a witness.
20. The Veterans Administration had two sets of regulations in effect during the claim period concerning overtime work of its employees. Begulation MP-5, Chapter 610, sets forth the policies and instructions regarding the establishment of hours of duty, including overtime hours, within the agency. Begulation MP-4, Chapter 610, sets forth the procedures to be followed for approval of overtime.
21. Paragraph 7 of MP-5, in effect during the claim period, as revised June 14, 1965, provided as follows:
7. OVERTIME
All hours of work officially ordered or approved in excess of 40 hours in any administrative workweek (60 hours in the case of firefighters subject to the two-thirds rule) performed by employees to whom this section applies, shall be considered to be overtime work. Overtime is considered an expedient to be used only under condi*385tions wherein necessary operations cannot be performed through planned coverage by on-duty personnel during their regular 40-hour basic workweek. Supervisory personnel must obtain proper authorization for overtime before permitting or requiring the performance of overtime work by an employee. Heads of departments and other top staff officials are authorized to prescribe, in their responsible areas, such limitations as are necessary to provide control and prevent abuse of the use of paid overtime. Each responsible official must adhere to a policy of authorizing only such paid overtime as can be readily demonstrated as wholly supported from the standpoint of emergency and/or efficiency in carrying out his responsibilities, and with due regard to cost and the availability of current funds.
22. The same basic regulations, quoted in finding 21, were contained in a revision of MP-5 issued June 14, 1965. Definitions of regular and irregular or occasional overtime work were set forth in such revision as follows:
(a) Regular overtime work means overtime work which is regularly scheduled. For this purpose, any overtime work scheduled for an employee in advance of the administrative workweek in which it first is to occur, and which will recur over an extended period of time (at least 2 consecutive administrative workweeks) constitutes regular overtime.
(b) Irregular occassional overtime work means overtime work which is not regularly scheduled.
Paragraph 5 (b) of the June 14, 1965 revision of MP-5 provided as follows:
b. Basic Workweek Plus Regular Overtime. A regularly scheduled administrative workweek consisting of the 40-hour basic workweek, plus a period of regular overtime work, may be established for an employee or groups of employees by department heads or staff office heads, or their designees, for their respective personnel within Central Office, and by Directors or Managers of field stations when authorized by their respective department heads. For purposes of leave and overtime pay administration, the authorization shall specify for such employee (s), by calendar days and number of hours a day, the periods included in the regularly scheduled administrative workweek which do not constitute a part of the basic workweek. Compensatory time off in lieu of premium pay may not be granted for such overtime *386work. (See definition, of “regular overtime work,” par. 4d(l)(a).)
Paragraph 7(b) (1) of the June 14, 1965, revision of MP-5 provided as follows:
(1) Authorization. Staff office heads, heads of departments, Directors and Managers of field stations, Assistant Directors, Supply Service at supply depots, or their designees, are authorized to order and approve irregular or occasional overtime.
23. Begulation MP-4, in effect during the claim period, set forth the procedure to obtain authorization for overtime compensation. Paragraph 6B.01(a) provided in part:
* * * The performance of overtime in excess of the administrative workweek will be authorized by competent authority, except in emergencies. In t'he latter event, retroactive confirmation will be obtained in writing. * * *
Paragraph 6B.01(b) set forth the procedure for processing YA Form 1098 (Bequest for and Authorization of Overtime Work). It was provided that the nature of the duties to be performed and the justification for the overtime was to be indicated by the requesting official over his signature. Two copies of the request were to be forwarded to the appropriate official at the field station who could approve or obtain approval of the overtime. If the request was approved, the “Authorized By” block was to be completed and the forms forwarded to Finance for necessary action, after which the original was to be returned to the requesting office for audit purposes.
24. The Hospital Director of subject hospital also issued regulations pertaining to overtime work. Hospital Memorandum No. 23, issued March 6, 1963, by Mr. Donald Cowley, Assistant Hospital Director, by direction of the Hospital Director, defined the overtime covered by the regulation as “irregular or occasional overtime work authorized on a nonscheduled basis.” It provided that authorization for the performance of paid overtime of such type was to be obtained in advance from the Office of the Hospital Director by telephone and/or authorization of an overtime document. In the case of “Care of Patient” activities, the Chief of Staff at the hospital *387(or an official acting in his capacity) could authorize such overtime, but advance authorization was required. YA Form 1098, Request for and Authorization of Overtime Work, was to be prepared in duplicate by the organizational unit concerned and forwarded to the proper authorizing official.
Hospital Memorandum No. 23 was replaced as of October 20, 1965 by Hospital Memorandum No. 84 which continued the requirement that only the Hospital Director or the Chief of Staff could authorize paid overtime and provided more detail concerning the requirement that YA Form 1098 be used by division or service chiefs in requesting such authorization.
Both of these hospital regulations provided that overtime work of less than 15 minutes would not be compensable. Both separated irregular or occasional overtime into two categories: (1) Call-back overtime as work required of an employee on a day when no work was scheduled for him or when he was required to return to duty, and (2) all other unscheduled overtime. Hospital Memorandum No. 84 defined “all other unscheduled overtime” as work performed immediately prior to or after an employee’s scheduled tour of duty.
25. On or about March 1966, plaintiff Robert E. L. Ivey, as a representative of plaintiffs’ union, went to the office of Mr. Velmon E. Autry, Chief, Personnel Division of subject hospital, and a discussion occurred concerning the filing of claims for overtime pay for 20 minutes per day for changing into and out of uniforms. Mr. Autry had just been reassigned to the Augusta hospital in January 1966 from another VA hospital in Chicago. He had told the Hospital Director at Augusta prior to his meeting with Mr. Ivey that other VA hospitals had changed their uniform rules to permit the wearing of uniforms to and from work, that the YA Central Office had issued an “administrative service letter” on the subject in 1965, that there had been a Comptroller General’s decision relating to that matter, and that the subject hospital should change its rules to permit employees to wear their Government-issued uniforms to and from work.
26. On November 4,1965, the Department of Medicine and Surgery, Veterans Administration, issued Administrative *388Services Letter No. 65-130, to directors of all VA hospitals, stating in pertinent part as follows:
a. Employee Uniforms
The following was extracted from a letter by the Chief Medical Director to a Hospital Director:
“1. There is no existing Agency or DM&S Policy that would preclude you from authorizing employees to wear Government owned uniforms off the reservation. However, when such practice is permitted, the accountability requirements prescribed in Paragraph 5 of YA Circular 5, Employee Uniforms and Uniform Allowances, should be strictly adhered to.
2. Appropriate locker facilities should be made available for employees who elect to change into their uniforms at the station, on their own time.”
27. By Hospital Memorandum No. 21, dated April 6, 1966, signed and issued by Dr. E. P. Brannon, Hospital Director, all employees of subject hospital were notified of a change of policy concerning the wearing of Government-issued uniforms as follows:
Upon request from the Chief of Division or Service and approval of the Hospital Director:
A. Employees who are issued uniforms may wear them to and from work.
B. These Government issued uniforms are to only be worn while on duty and while traveling to and from work. They are not to be used while you are performing other jobs.
28. By letter dated April 20, 1966 to the Chief, Nursing Service, plaintiff Ivey requested data concerning the employment records of various Nursing Service employees of subject hospital. By letter dated April 22, 1966, Mr. Autry, Chief, Personnel Division, replied that the Nursing Service had no official records and that the hospital was unable to provide the information requested.
29. Although addressed to the Finance Officer of the Len-wood Division of subject hospital, plaintiffs submitted claims through their national union representative to YA’s Controller, Department of Medicine and Surgery, Washington, D.C. In their claims, plaintiffs relied upon the Comptroller General’s decision No. B-155197 (44 Comp. Gen. 195) and *389alleged that rules of the hospital required them to spend 15 minutes prior to their scheduled shift to change into uniform, go to the assigned ward, and perform various pre-shift functions, and to spend 10 minutes after their shift to return to the locker room and change out of the uniform.
30. By letter dated August 5,1966, plaintiffs’ claims were disallowed by the VA’s Controller, relying upon the action of the General Accounting Office in denying the claim of Mr. James E. McKinley, a Nursing Assistant employed by the VA Hospital, American Lake, Washington. On the McKinley claim the settlement certificate issued by the Claims Division of the General Accounting Office stated in pertinent part as follows:
Section 203 of the Federal Employees Pay Act Amendments of 1954, 68 Stat. 1109 (5 U.S.C. 911), authorizes the payment of overtime in addition to the basic compensation for all hours of employment officially ordered or approved in excess of 40 hours in any administrative work week.
During the period of your claim it is administratively reported that the Hospital Director never orally or in writing instructed supervisory personnel, nor expected supervisory personnel, to require employees to report to duty early in order to change into appropriate working uniforms.
44 Comp. Gen. 195, cited by you, involved a situation where guards were notified to report early for roll call. The decision also denied overtime compensation to certain employees who arrived for work ahead of time in order to change into appropriate clothing since they had not been officially ordered to arrive prior to the time necessary for actually reporting to duty.
Since the overtime claimed by you was not authorized or approved there is no basis for the allowance of your claim.
In his letter of denial of plaintiffs’ claims, the VA’s Controller stated in part as follows:
As we understand the settlement of the McKinley claim, entitlement to overtime pay under the circumstances arises only when there is in existence an official station order setting the hours of work at 8 hours and 30 minutes. The beginning and ending time for the tour of duty must span a period of more than eight hours. The specific beginning and ending time must be cited in the order.
*39031. By letter dated September 16, 1966, signed by the national president of plaintiffs’ union, plaintiffs submitted their claims to the Comptroller General of the United States. Plaintiffs asserted in such letter that the subject hospital’s rule against wearing of uniforms to and from work and its rule that employees be “at their respective areas sufficiently in advance of the scheduled duty hours to commence work at the scheduled time” required plaintiffs to report 15 minutes before and stay 10 minutes after their 8-hour tours of duty, and justified recovery under the principle enunciated in 44 Comp. Gen. 195.
32. On November 2,1966, the Claims Division of the General Accounting Office denied plaintiffs’ claims. The decision, as set forth in the settlement certificate issued to plaintiff Robert E. L. Ivey, was as follows:
Your claim for overtime compensation for 25 minutes a day for each day worked as an employee of the Veterans Administration Hospital, Augusta, Georgia, is disallowed for the reasons stated below.
The record discloses that you were employed as a nursing assistant during the period of your claim. It is alleged that you were required to report for duty in uniform and that you were not permitted to wear your uniform to and from work. In view thereof you customarily kept your uniforms in lockers provided by the hospital and that you spent fifteen minutes each day prior to your eight-hour shift on the ward donning your uniform and ten minutes after each shift getting out of your uniform and into street clothes.
In view of the above, you are claiming overtime compensation for twenty-five minutes a day, for the time spent in changing into and out of your uniform on the basis of the holding in 44 Comp. Gen. 195.
The cited decision involved a situation where guards were notified to report early for roll call. However, overtime compensation was denied to certain employees who arrived for work ahead of time in order to change into appropriate clothing since they had not been officially ordered to arrive prior to the time necessary for actually reporting for duty.
Section 201 of the Federal Employees Pay Act of 1945, as amended, 5 U.S.C. 911, authorizes the payment of overtime in addition to the basic compensation for all hours of employment officially ordered or approved in excess of 40 hours in any administrative work week.
*391The conditions under which employees of the Government are entitled to the payment of overtime compensation under the statute has been the subject of numerous decisions rendered both by our Office and by the United States Court of Claims. In the recent case of Bilello, et al. v. The United States, Ct. Cl. No. 198-63, decided March 18, 1966, the Court analyzed many of the pertinent overtime decisions previously rendered by that body and arrived at the following conclusion:
“The common denominator derived from these results is that a regulation requiring approval of overtime by a designated official before it can be paid is binding on claimants unless the regulation is unreasonable or the official who has withheld formal written approval has nevertheless actively induced and encouraged the overtime. Mere knowledge on his part, without affirmative inducement or written sanction would not seem to be sufficient. * * *”
It is administratively reported that the policy of the hospital did not require you to report early for the purpose of changing into your uniform. You were free to change into or out of your uniform at home or at the hospital. The only requirement made by the hospital was that you report ready for work, in uniform, when your tour of duty started. No overtime was ordered or approved for the time spent changing into or out of your uniform.
While your claim discloses that you were cautioned not to wear your uniform uptown, etc., and that as a courtesy between employees it was considered proper to report a few minutes early so that the offgoing employees could leave promptly, you may have felt compelled to report to work early each day. However, applying the criteria set forth by the Court in the BUello case, it must be concluded that the mere understanding regarding the wearing of uniforms between home and work is not tantamount to express or implied direction by an officer to work overtime. See also Albright et al. v. The United States, 161 Ct. Cl. 356.
In view of the above, no part of your claim may be allowed.
CONCLUSION OE LiAW
Based upon the foregoing findings of fact and opinion, which are adopted by the court and made a part of the judgment herein, the court concludes as a matter of law that *392plaintiffs are entitled to recover, and that judgment should be entered to that effect, with the amounts of recovery to be determined in further proceedings pursuant to Buie 131 (c).